On order of the Court, the application for leave to appeal the August 29, 2017 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the foregoing is a true and complete copy of the order entered at the direction of the Court.
Viviano, J., not participating due to a familial relationship with the presiding circuit court judge in this case.